        Case 1:20-cv-10832-AT-SN Document 352 Filed 09/15/21 Page 1 of 7




                                        September 15, 2021

VIA ECF
Hon. Sarah Netburn
United States District Judge
Southern District of New York
500 Pearl Street
New York, NY 10007

Re:    SEC v. Ripple Labs, Inc. et al., No. 20-cv-10832 (AT)(SN) (S.D.N.Y.)

Dear Judge Netburn:

        Defendants Ripple Labs Inc. and Christian Larsen (“Defendants”) respectfully submit this
reply in support of their August 31 request for a Local Rule 37.2 conference.

        The SEC’s letter response constitutes a refusal to comply with basic obligations imposed
on all parties under Rule 33. “The whole purpose behind the liberal discovery afforded by the
Federal Rules of Civil Procedure is to avoid surprise and trial by ambush.” Bynum v. Metro.
Transp. Auth., 2006 WL 6555106, at *4 (E.D.N.Y. Nov. 21, 2006); accord Ginns v. Towle, 361
F.2d 798, 801 (2d Cir. 1966). To this end, contention interrogatories serve a critical function: they
are “ ‘designed to assist parties in narrowing and clarifying the disputed issues’ in advance of
summary judgment practice or trial.” Phillies v. Harrison/Erickson, Inc., 2020 WL 6482882, at
*2 (S.D.N.Y. Nov. 4, 2020) (quoting Kyoei Fire & Marine Ins. Co. v. M/V Mar. Antalya, 248
F.R.D. 126, 157 (S.D.N.Y. 2007)). The interrogatories at issue in Defendants’ letter-motion are
crafted precisely to address what Defendants believe are issues as to which there can be no genuine
dispute, and which Defendants believe will facilitate the resolution of motions for summary
judgment, or narrow the issues at trial.

        The SEC alleges that “every offer, sale and distribution of XRP by [Defendants],” over an
eight-year period, was part of a single, unbroken offering of “investment contracts” as that term
was explained in SEC v. Howey Co., 328 U.S. 293 (1946). See ECF No. 326-1 at 6. There are
more than 1,700 contracts reflecting these offers, sales, and distributions. The SEC has asserted
that it may prove the existence of “investment contracts” based on the specific provisions of the
commercial contracts by which Defendants sold XRP, based on evidence outside the four corners
of the contracts, or both. Ripple’s Interrogatory No. 2 focuses on the first of these options and
asks the SEC to identify any specific provisions of the contracts that the SEC may rely upon to
prove its case. The SEC refuses to provide that basic information.
         Case 1:20-cv-10832-AT-SN Document 352 Filed 09/15/21 Page 2 of 7

Hon. Sarah Netburn
September 15, 2021
Page 2

        The SEC argues (at 3) that it need not answer Interrogatory No. 2, and six other
interrogatories, because “under Howey’s progeny, the contours of the investment contract may
come not just from ‘contracts’ but also from statements made in commerce and the very nature of
character of the instruments.” That is a non sequitur. Interrogatory No. 2 is focused on the
contractual language and asks the SEC to identify the terms – if any – on which it plans to rely.
Even if the SEC were correct that the terms of the contracts need not be the sole or even a necessary
basis for its Howey argument, Defendants are clearly entitled to an answer as to whether the SEC
plans to rely on any contractual terms, and if so which ones.

        The SEC refuses to answer Interrogatory No. 2 because, Defendants suspect, a truthful,
sworn answer would reveal that no contractual provisions actually bear the weight the SEC intends
to place on them. The same is true regarding identification of the “common enterprise” in which
XRP buyers allegedly invested (Ripple Interrogatory No. 17), and whether Ripple’s efforts were
necessary for XRP purchasers to receive profits (Ripple Interrogatory No. 11), among several
others. Each of these interrogatories addresses issues that Defendants believe are essential
elements of their defense; and for each of them, the SEC has transparently refused to provide direct
answers to avoid providing supporting evidence. The SEC can argue all it wants to the Court that
truthful answers to these interrogatories are not dispositive under their interpretation of Howey.
But what it cannot do is refuse to answer the interrogatories as written.

         The deadline for fact discovery (as to Ripple) was August 31, 2021, and discovery is now
largely complete. Defendants are entitled to binding representations on potentially case-
dispositive issues. Indeed, Howey itself was decided on stipulated facts. See 328 U.S. at 294. Yet
the SEC is still equivocating about its most basic allegations. Rule 33 prohibits this
gamesmanship. See Point Prods. A.G. v. Sony Music Ent., Inc., 2002 WL 31856951, at *5
(S.D.N.Y. Dec. 19, 2002) (“Disclosure of factual information and commitment to legal theory”
during discovery is “fundamental to federal litigation”). The SEC “must,” “[l]ike any ordinary
litigant,” respond to the interrogatories that Defendants served. SEC v. Collins & Aikman Corp.,
256 F.R.D. 403, 414, 418 (S.D.N.Y. 2009). Rule 33 requires the SEC to provide “complete
response[s] to the interrogator[ies], specific as possible and not evasive,” Trueman v. N.Y. State
Canal Corp., 2010 WL 681341, at *3 (N.D.N.Y. Feb. 24, 2010), even when (and precisely
because) those responses reveal fatal weaknesses in its case.1

I.       The SEC Must Provide Non-Evasive Responses to Defendants’ Interrogatories

      As an initial matter, Part I of the SEC’s response is entirely nonresponsive to this dispute.
The SEC argues at length that a party “need not catalog every fact or piece of evidence” in support

         1
           Much of the SEC’s response centers on the supposed inadequacies of Defendants’ interrogatory responses.
See, e.g., ECF No. 345 at 1, 2, 7. The Court should disregard this complaint. The SEC has not sought additional
responses to its interrogatories, and this issue is not before the Court. Even if it were, “[d]iscovery is not equity: one
party’s [purported] noncompliance with discovery requirements does not excuse the other’s failure to comply. Each
party’s obligation is independent, and any motion to compel will be determined on its own merits.” Gropper v. David
Ellis Real Est., L.P., 2014 WL 518234, at *3 (S.D.N.Y. Feb. 10, 2014). Should the SEC present its concerns about
Defendants’ interrogatory responses in accordance with the rules, Defendants will demonstrate that their responses
are fully compliant.
         Case 1:20-cv-10832-AT-SN Document 352 Filed 09/15/21 Page 3 of 7

Hon. Sarah Netburn
September 15, 2021
Page 3

of a stated contention. Phillies, 2020 WL 6482882, at *2. That is undisputed and irrelevant.
Defendants’ letter-motion did not argue that the SEC’s responses are inadequate because they fail
to identify “every fact” supporting a particular contention. The SEC’s answers are inadequate
because they entirely fail to provide substantive responses to the questions Defendants actually
asked. These nonresponsive answers are inconsistent with Rule 33’s purpose of narrowing issues
for summary judgment and trial.

        Similarly misplaced are the SEC’s complaints (at 1-2) about the timing of Defendants’
motion: it is both too soon and too late, according to the SEC.2 But the SEC does not and cannot
argue that the timing of the motion prejudiced the SEC, nor that it somehow provides any legal
basis justifying the SEC’s deficient responses.

II.      The SEC Has Not Provided Complete Responses to Defendants’ Interrogatories

        The SEC’s response reflects a misunderstanding of its obligations under the Federal Rules.
It contends that it has no obligation to respond to any interrogatory addressed to a legal theory it
disputes. See, e.g., ECF No. 345 at 6 (Defendants’ interrogatories are “premised on an incorrect
reading of Howey and thus seek[ ] irrelevant information”). In doing so, the SEC ignores that
interrogatories are a discovery tool designed to clarify the issues that are genuinely disputed. The
law is well settled that Rule 33 requires a party to respond to any interrogatory seeking contentions
that are relevant to any party’s claim or defense. See Harris v. Bronx Parent Hous. Network, Inc.,
2020 WL 763740, at *1 (S.D.N.Y. Feb. 14, 2020) (“Interrogatories ‘may relate to any matter that
may be inquired into under Rule 26(b).”) (citation omitted); see also Apr. 6, 2021 Hr’g. Tr. at
52:5-8 (finding the SEC’s arguments for withholding discovery relating to Bitcoin and Ether were
not “legitimate . . . given the relevancy standard”). The SEC’s position is also flatly inconsistent
with its own admonitions (at 1, 5) that the correct reading of Howey is for Judge Torres to decide.
See also Palm Bay Int’l, Inc. v. Marchesi Di Barolo S.p.A., 2009 WL 3757054, at *5 (E.D.N.Y.
Nov. 9, 2009) (“It would be inappropriate for the Court, at this discovery stage in the litigation, to
make any substantive determination regarding [a disputed defense]; that determination is properly
made upon a motion for summary judgment or at trial before the District Judge.”).

       Here, the SEC alleges that “every offer, sale and distribution of XRP by [Defendants],”
over an eight-year period, constituted a single, unbroken offering of investment contracts. See
ECF No. 326-1 at 6. Each of Defendants’ interrogatories seeks binding representations from the
SEC as to the details of that sweeping and unprecedented allegation under Howey. As detailed
below, Defendants’ interrogatories plainly fall within “the broad and liberal construction afforded
the federal discovery rules,” Harris, 2020 WL 763740, at *2 (citation omitted), and so the SEC
must provide substantive, non-evasive responses.



          2
            The SEC complains that Defendants should have filed their motion sooner, but also suggests that Defendants
should have waited to give the SEC more time to supplement its responses. To the extent the SEC suggests the parties
did not reach impasse over these issues, it is incorrect. Defendants’ opening letter explained the deficiencies in the
SEC’s responses, and the SEC made clear both during the parties’ meet and confer and in its response to Defendants’
letter that it would rest on its refusal to correct those deficiencies unless this Court orders it to do so.
         Case 1:20-cv-10832-AT-SN Document 352 Filed 09/15/21 Page 4 of 7

Hon. Sarah Netburn
September 15, 2021
Page 4

        Ripple Interrogatory No. 2. As described above, this interrogatory asks the SEC to
specify the “terms” of Defendants’ contracts (if any) that the SEC contends created an expectation
of profits. The SEC attempts (at 3) to justify its refusal to provide this essential information by
arguing that “under Howey’s progeny, the contours of the investment contract may come not just
from ‘contracts’ but also from statements made in commerce and the very nature or character of
the instruments.” (emphasis added). But that purported justification only highlights why the SEC’s
response is inadequate and evasive. Interrogatory No. 2 seeks to discover whether, in this case,
the SEC contends that the so-called “contours” of the alleged investment contracts are based on
any provision in the four corners of the relevant contracts, or whether those “contours” are to be
found exclusively in non-contractual “statements.” Interrogatory No. 2 does not ask anything
about what non-contractual statements the SEC contends gave rise to investment contracts; it asks
only whether the SEC contends that anything in the provisions of the applicable written agreements
led XRP purchasers to expect profits, and if so, which provisions. Defendants do not believe that
any of the contracts include any provision that addresses, much less led a purchaser to expect, any
future profits; thus, this information is critical to Defendants’ preparation of a defense. The SEC’s
answer directing Defendants to various “public statements” is evasive and inadequate. If the SEC
does not contend that any contractual provisions turned Defendants’ sales of XRP into “investment
contracts,” Defendants are entitled to an unambiguous interrogatory response confirming so.3 If
the SEC contends that such provisions exist, Defendants have a right to know which ones. A
square answer would substantially narrow the issues for trial. The SEC should not be permitted to
avoid giving one simply because it recognizes that doing so would undermine its case.

        The SEC also argues (at n.3) that its “supplement” informed Defendants that the various
contracts by which they sold XRP are already in Ripple’s possession,4 and directs Defendants (at
3) to unspecified “deposition exhibits” and “voluminous deposition testimony.” Based on this, the
SEC argues it need not identify specific contractual provisions in specific contracts in response to
the interrogatory. That response is simply a refusal to respond to the interrogatory (which asks the
SEC to identify provisions it contends gave rise to investment contracts, not to identify sales
contracts generally). It is also inadequate as a matter of law. See Davidson v. Goord, 215 F.R.D.
73, 77 (W.D.N.Y. 2003) (a party “may not refuse to respond to a . . . discovery request on the
ground that the requested information is in the possession of the requesting party”); see also
Pouliot v. Paul Arpin Van Lines, Inc., 2004 WL 1368869, at *2 (D. Conn. June 14, 2004)
(“Numerous courts have held that a party may not incorporate deposition testimony” because
“[d]ocuments and testimony are often subject to interpretation and they do not serve the same

         3
           The SEC misleadingly states (at 3) that it has “provided Defendants with the terms of ‘contracts’ that formed
parts of the ‘investment contracts’ at issue” by referring Defendants to the entirety of certain agreements with a limited
number of institutional purchasers (none of which Defendants believe have any terms that led XRP purchasers to
expect profits). This is not responsive to the interrogatory, which seeks identification of specific terms in specific
contracts made with specific counterparties that purportedly led XRP purchasers to expect profits from Defendants.
The SEC claims (at 4) it should “not be forced to accept Defendants’ incorrect reading of a legal term,” but the
supposedly “incorrect [ ] legal term” to which the SEC refers (“investment contract”) appears nowhere in the
interrogatory. The sole case the SEC cites in support of its position, Intervet, Inc. v. Merial Ltd., 252 F.R.D. 47
(D.D.C. 2008), concerned the court’s prior construction of the terms in a patent and is wholly inapposite; the Court
has not yet made any rulings concerning the disputed Howey analysis at issue here.
         4
           The “supplement” stated: “to the extent you seek the SEC to identify terms of common law contracts, any
of those contracts entered by Ripple are already in Ripple’s possession.” ECF No. 326-2 at 3.
         Case 1:20-cv-10832-AT-SN Document 352 Filed 09/15/21 Page 5 of 7

Hon. Sarah Netburn
September 15, 2021
Page 5

purposes as interrogatories. Only a full response to the interrogatories comports with the
requirements of the Federal Rules.”).

        Ripple Interrogatory No. 6. The SEC refuses to respond to this interrogatory because it
claims (at 4) that the legal status of Bitcoin and Ether is not relevant, and that it “should not be
required” to respond to “the incorrect premise of Defendants’ interrogatory.” The Court has
already rejected the SEC’s relevancy argument. The Court should also reject the SEC’s claim that
its unsworn, supplemental response and its responses to Defendants’ requests for admission
(“RFAs”) are sufficient to answer the interrogatory, for the reasons Defendants stated in their
opening letter (which the SEC does not address in its letter response). See ECF No. 326 at 3 &
n.3; see also Spence v. Kaur, 2019 WL 3842867, at *26 (E.D. Cal. Aug. 15, 2019) (granting motion
to compel where interrogatory response merely referred to responses to RFAs).

        Ripple Interrogatory No. 11. The SEC admits (at 4-5) that this interrogatory asks whether
the SEC contends that Ripple’s efforts were necessary to increase the price of XRP. Yet it seeks
to avoid providing a responsive answer, instead identifying a variety of ways in which “Ripple’s
efforts led XRP purchasers reasonably to expect profits,” including “a non-exhaustive list of
documentary and testimonial evidence reflecting Ripple’s beliefs that its efforts were necessary to
achieve XRP price increases.” Id. (emphasis added). Again, this response is an evasion. This
interrogatory does not seek information about Ripple’s “beliefs.” It seeks the SEC’s contention as
to whether Ripple’s efforts were necessary to increase the price of XRP – an entirely different
question about an issue specifically raised in Howey’s progeny: whether profits would “be derived
solely from the efforts of [the seller].” Revak v. SEC Realty Corp., 18 F.3d 81, 87 (2d Cir. 1994)
(emphasis added).5 Ripple is entitled to know whether the SEC contends that its efforts were,
indeed, necessary to effect a price increase, an issue clearly relevant to the application of Howey.
If the SEC has a different reading of Howey, it can make that argument at summary judgment. But
Defendants are entitled to an unambiguous response to the interrogatory they served.

         Ripple Interrogatory No. 17. The SEC now admits (at 5) that “whether investors invested
money in a common enterprise” is relevant under Howey. In its response, the SEC stated for the
first time in this litigation that “the ‘enterprise’ at issue is the success of XRP as a digital token in
Ripple’s ‘XRP ecosystem.’ ” Id. But this contention is not stated in the SEC’s sworn interrogatory
response, and therefore – at a minimum – the SEC should be ordered to supplement its response
to provide it. In addition, the SEC again (at 6) contends that prior responses to RFAs can serve as
a substitute for responding to this interrogatory. The SEC is again wrong as a matter of law. See,
e.g., Pouliot, 2004 WL 1368869, at *2; Spence, 2019 WL 3842867, at *26; Doe v. Town of
Greenwich, 2020 WL 2374991, at *4 (D. Conn. Feb. 20, 2020) (“improper” for “an answer to an
interrogatory to refer to outside material”).



          5
            The SEC claims (at n.5) that “after Howey, the Supreme Court relaxed the requirement that an investor
reasonably expect profits ‘solely’ from the efforts of others,” citing United Housing Found. v. Forman, 421 U.S. 837
(1975). That is wrong. In Forman, the Court explicitly stated that it “express[ed] no view” as to whether “the word
‘solely’ should not be read as a strict or literal limitation on the definition of an investment contract.” Id. at 852 &
n.16 (citation omitted).
         Case 1:20-cv-10832-AT-SN Document 352 Filed 09/15/21 Page 6 of 7

Hon. Sarah Netburn
September 15, 2021
Page 6

         Ripple Interrogatory No. 19. The SEC does not dispute that its response fails to answer
the interrogatory Ripple served – which asked the SEC to identify evidence, if any, supporting the
contention that XRP holders had a right to future payments from Ripple. The SEC’s only defense
for failing to respond to the interrogatory is that its unsworn reference to certain RFA responses
suffices in lieu of offering a complete, sworn response. As explained above, that is insufficient.

        Larsen Interrogatory No. 5. The SEC’s own website acknowledges that whether a
“digital asset is not fully functional at the time of the offer or sale” is “especially relevant in an
analysis of whether the third prong of the Howey test is satisfied.”6 Notwithstanding this
unambiguous statement, the SEC maintains that the information sought by this interrogatory – the
SEC’s contentions as to whether and when the XRP Ledger became “fully functional” – is
irrelevant. The SEC also argues (at 6) that it cannot answer the interrogatory without “additional
guidance” regarding the meaning of its own terminology. These arguments lack any good faith
basis. Even if “functionality” depends on whose “perspective” is being used to measure it, id.,
Defendants are entitled to know the SEC’s perspective regarding when the XRP Ledger became
fully functional.

        Ripple Interrogatories Nos. 3, 7, 18, 22, 23, and 24 and Larsen Interrogatory No. 4.
Finally, the case law is clear that “an answer to an interrogatory must be completed within itself”
and that references to “other answers to the interrogatories . . . are improper and thus
unresponsive.” Harris, 2020 WL 763740, at *2 (citation omitted). The SEC ignores this Court’s
decision in Harris and insists (at 7) that its responses are “perfectly proper” because these
interrogatories seek “identical” information to other interrogatories Defendants have served. That
is incorrect, and the SEC’s characterization of Ripple’s Interrogatory No. 11 as “identical” to
Larsen’s Interrogatory No. 4 shows why the SEC’s approach is problematic. The former asks the
SEC for evidence of whether Ripple’s efforts were “necessary” to bring about any increase in the
price of XRP; the latter asks the SEC to identify what conduct Ripple allegedly undertook for the
purpose of “generat[ing] profits” for XRP holders. These interrogatories on their face seek
different information and cannot be satisfied by cross-references to one another.7




         6
             SEC,      Framework     for    “Investment     Contract”       Analysis          of     Digital     Assets,
https://www.sec.gov/corpfin/framework-investment-contract-analysis-digital-assets.
         7
            The SEC cites (at 7) the same inapposite cases that it cited in its August 27 letter, see ECF No. 326-2 at 4-
5, and which Defendants distinguished in their letter-motion, see ECF No. 326 at 6 & n.9. In addition, the SEC claims
(at 7) that Ripple “did the very same thing,” pointing to Ripple’s responses to Interrogatory Nos. 8 and 10. Setting
aside the irrelevancy of this argument and the fact that the SEC has filed no motion concerning Ripple’s responses,
Ripple’s cross-reference in response to Interrogatory No. 8 appeared only as a supplement to a four-page substantive
response. And Interrogatory No. 10 was word-for-word identical to the SEC’s Interrogatory No. 11, aside from
changing the word “Ripple” to “market participants.”
       Case 1:20-cv-10832-AT-SN Document 352 Filed 09/15/21 Page 7 of 7

Hon. Sarah Netburn
September 15, 2021
Page 7

Respectfully submitted,

  /s/ Michael K. Kellogg                        /s/ Andrew J. Ceresney
 Michael K. Kellogg                            Andrew J. Ceresney
 (mkellogg@kellogghansen.com)                  (aceresney@debevoise.com)
 Reid M. Figel                                 Lisa Zornberg
 Bradley E. Oppenheimer                        Christopher S. Ford
 KELLOGG, HANSEN, TODD, FIGEL,                 DEBEVOISE & PLIMPTON LLP
 & FREDERICK PLLC                              919 Third Avenue
 Sumner Square                                 New York, NY 10022
 1615 M Street, NW, Suite 400                  +1 (212) 909-6000
 Washington, DC 20036
 +1 (202) 326-7900

                          Attorneys for Defendant Ripple Labs Inc.

  /s/ Martin Flumenbaum
 Martin Flumenbaum
 (mflumenbaum@paulweiss.com)
 Michael E. Gertzman
 Meredith Dearborn
 Justin D. Ward
 Kristina A. Bunting
 PAUL, WEISS, RIFKIND, WHARTON &
 GARRISON LLP
 1285 Avenue of the Americas
 New York, NY 10019
 +1 (212) 373-3000

 Attorneys for Defendant Christian A. Larsen
